            Case 5:19-cv-00242-OLG Document 12-1 Filed 08/22/19 Page 1 of 3



                            AFFIDAVIT IN SUPPORT OF
                     REQUEST FOR PARTIAL ENTRY OF DEFAULT

        I, MARY NELDA G. VALADEZ, being first duly sworn, depose and say:

        1. I am an Assistant United States Attorney for the Western District of Texas.

        2. This Affidavit is executed by me in accordance with Rule 55(a), Federal Rules of Civil

Procedure, for the purpose of enabling the Petitioner, United States of America, to obtain an entry

of partial default against the Respondent $840,000.00, More or Less, in United States Currency

(hereinafter Respondent Currency), and all persons claiming an interest in said property save and

except for Claimant White Energy Holding Company, LLC., for failure to timely claim, answer,

or otherwise defend as to the Petitioner's Verified Complaint for Forfeiture in rem.

       3. The Respondent Currency was seized by the United States Secret Service on December

12, 2018.

       4. On March 12, 2019, the Petitioner filed a Verified Complaint for Forfeiture (Doc. 2),

alleging that the Respondent Currency should be forfeited to the United States of America pursuant

to Title 18 U.S.C. § 981(a)(l)(C).

       5. On March 15, 2019, this Court issued an Order for Warrant of Arrest Property (Doc. 4).

       6. On March 21, 2019, the Clerk of Court issued the Warrant for the Arrest of Property

(Doc. 5).

       7. The Warrant was executed on the Respondent Currency on June 20, 2019 (Doc. 8).

       8. Notice of the forfeiture action and a copy of the complaint were sent to White Energy

Holding Company LLC., via certified mail, return receipt requested and first class mail. The notice

sent by certified mail, return receipt was claimed on April 29, 2019.




                                                                                       Appendix A
            Case 5:19-cv-00242-OLG Document 12-1 Filed 08/22/19 Page 2 of 3




           9. Notice of the forfeiture action and a copy of the complaint were sent to Welt & Dome

Enterprises, Attn: Mike Chest, via certified mail, return receipt requested and first class mail. The

certified mail was returned unclaimed, however, the first class mail was not returned.

           10. Notice of the forfeiture action and a copy of the complaint was sent to CSmith Realty,

Attn: Cole Smith, via certified mail, return receipt requested and first class mail. The certified mail

was returned unclaimed, however, the first class mail was not returned.

           11. White Energy Holding Company, LI.:C., filed a Claim and Answer (Docs. 7 and 9) as

to the Respondent Currency.

           12. On August 12, 2019, the Petitioner and Claimant White Energy Holding Company,

LLC., entered into a Stipulation Agreement (Doc. 10).

           13. On August 16, 2019, the Court entered an Order granting the Stipulation Agreement

between Petitioner and Claimant White Energy Holding Company, LLC. (Doc. 11).

           14. There are no other potential claimants for the Government to send notice to directly or

to notice by publication.

           15. Court records for the United States District Clerk's Office, San Antonio Division,

reveal that no other claims or answers have been filed in this cause of action against the Respondent

Currency, and the time for filing such has now expired.

           16. The undersigned Assistant United States Attorney is not aware of a minor child,

incompetent person, or person in the military with an interest in the action.

           17. The Petitioner's claim is for a sum certain or a sum which by computation can be made

certain.




                                                    2
         Case 5:19-cv-00242-OLG Document 12-1 Filed 08/22/19 Page 3 of 3




                                                      Respectfully submitted,

                                                      JOHNF. BASH
                                                      United States Attorney

                                              By:
                                                     ~ljfo/i~z
                                                      Assistant United States Attorney
                                                      Chief, Asset Forfeiture Section
                                                      601 N .W. Loop 410, Suite 600
                                                      San Antonio, Texas 78216
                                                      Tel: (210) 384-7040
                                                      Fax: (210) 384-7045
                                                      Email: mary .nelda. valadez@usdoj.gov
                                                      Texas Bar No. 20421844

                                                      Attorneys for the United States of America



STATE OF TEXAS                 )
                               )
COUNTY OF BEXAR                )

       Before me on the ~_' - ~ ay of_1,_
                                        ~- --t-""'$~+-
                                                    ___ , 2019, personally appeared Assistant
United States Attorney Mary Nelda G. Valadez, whose signature appears above, and who swears

and affirms that the information contained in the foregoing Affidavit is true and correct to the best

of her knowledge.




                                                                             SAllYDIAZ
                                                                       My Notary ID# 126897367
                                                                         Expires July 25, 2021




                                                 3
